Exhibit 10.7

2014 CASH BONUS PLAN

Eligible Executives: CEO, CFO, Division Executives, VPs, Senior Directors

 

  •   Bonus pool is funded by achievement of payout targets with an 80%
threshold, 100% target and 120% maximum, with ratable payouts in between

 

  •   Bonus target payouts based on a percentage of base salary

 

  •   Bonus are weighted 20% in Q1, 20% in Q2, 20% in Q3 and 40% in Q4

 

  •   Payouts to the CEO and CFO will be weighted as follows:

 

  •   40% based on consolidated revenue growth

 

  •   30% based on EBITDA

 

  •   15% based on growth of mobile

 

  •   15% based on B2B growth

 

  •   Payouts to the remaining executives will have weighted factors
commensurate with job duties and divisional responsibilities

 

     Bonus as a Percentage of Base Salary        At minimum (80%)     At 100%  
  At maximum (120%)   CEO      48 %      60 %      72 %  CFO      20 %      40
%      48 %  Division Executives      22 %      35 %      42 %  VPs      varies
       25 %      varies    Senior Directors      varies        20 %      varies
  